Citation Nr: 1534954	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to August 1964.  He died in August 2010.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Huntingdon, West Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal was previously before the Board in December 2014, at which time it was remanded for the RO to schedule the appellant for a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  However, for the reasons explained below, it is again necessary to return this case to the RO for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her May 2013 substantive appeal (VA Form 9), the appellant requested a Board hearing at the RO.  In a subsequent September 2014 letter, the RO notified the appellant that she had been scheduled for a Board videoconference hearing on Wednesday, December 17, 2014.  Then, in an October 2014 BVA Hearing Confirmation response form, the appellant indicated that she was declining the videoconference hearing and preferred to wait to have an in-person Board hearing at the RO (Travel Board hearing).  

In December 2014, because the Travel Board hearing had not been scheduled, the Board remanded the case, instructing that "[t]he appellant should be scheduled for a hearing before a VLJ sitting in Huntingdon, West Virginia."  In a subsequent March 2015 letter, the RO notified the appellant that she had been scheduled for a Board videoconference hearing on Wednesday, June 24, 2015.  She did not appear for the scheduled hearing, and her case returned to the Board.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2014).

However, the appellant's October 2014 BVA Hearing Confirmation response form reflects that she refused the option to have her hearing conducted via videoconference and instead wanted a Travel Board hearing.  Moreover, the December 2014 Board remand explicitly instruct that a Travel Board hearing, as opposed to a videoconference hearing, should be scheduled.  Accordingly, because the record does not reflect that the appellant has withdrawn her request for a local hearing, yet another remand is required to schedule her for the Travel Board hearing as instructed, thereby ensuring compliance with due process requirements.  

Consequently, the case is REMANDED for the following action:

1.  Schedule the appellant for an in-person hearing before a Veterans Law Judge sitting in Huntingdon, West Virginia.  the appellant indicated that she was declining the videoconference hearing and preferred to wait to have an in-person Board hearing at the RO (Travel Board hearing).  


She must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file. 

2. After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




